Title: To James Madison from Albert Gallatin (Abstract), 12 March 1805
From: Gallatin, Albert
To: Madison, James


12 March 1805, Treasury Department. “The delays, which have taken place in adjusting the claims of american citizens on the French Government which have been assumed by the Convention of 30th April 1803, make the Secretary of the <US> apprehensive that, the whole being liquidated at once, the Minister of the United States at Paris will draw for the whole at the same time. This would be extremely inconvenient: to pay three millions and an half of Dollars at once is more than the situation of the Treasury and of the Banks will admit. Permit me, therefore, to request that you would instruct Mr Armstrong to endeavour, so far as he has any discretion on the subject, to divide his drafts in such manner that he may have some months to pay the whole amount. This may be done, either by drawing monthly on the Treasury only to a certain amount, or by giving drafts to the claimants at different sights, such as one fifth part at sight & the other four fifths at 30, 60, 90 & 120 days sight respectively.”
